

116 HRES 618 IH: Congratulating the peoples of the Czech Republic and the Slovak Republic on the 30th anniversary of the Velvet Revolution, on the 26th anniversary of their countries' independence, and on the 101st anniversary of Czechoslovakia's declaration of independence.
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 618IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Visclosky (for himself, Mr. Banks, Mrs. Dingell, Ms. Schakowsky, and Mr. Wright) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating the peoples of the Czech Republic and the Slovak Republic on the 30th anniversary of
			 the Velvet Revolution, on the 26th anniversary of their countries'
			 independence, and on the 101st anniversary of Czechoslovakia's declaration
			 of independence.
	
 Whereas, on January 8, 1918, President Woodrow Wilson’s Fourteen Points address to a joint session of Congress called for the free autonomous development of the peoples of Austria-Hungary and became the basis for the founding of an independent Czech-Slovak nation-state;
 Whereas, on September 3, 1918, the United States recognized the Czecho-Slovak National Council in Paris as a de facto government at war with the German and Austro-Hungarian Empires;
 Whereas, on October 14, 1918, the Czecho-Slovak National Council formed a provisional government, which declared its independence from Austria-Hungary on October 18, 1918;
 Whereas the peoples of the present-day Czech Republic and the present-day Slovak Republic proclaimed their independence in the common state of the Republic of Czechoslovakia on October 28 and October 30, 1918;
 Whereas, on November 12, 1918, the United States and Czechoslovakia established formal diplomatic relations;
 Whereas the United States never recognized Nazi Germany’s annexation of the Czech Sudetenland in October 1938, the subsequent establishment of a German protectorate over Bohemia and Moravia, or the creation of the German puppet Slovak state in March 1939;
 Whereas the Slovak and Czech resistance movements against the Nazi occupation, with the support of the Czechoslovak government-in-exile, launched the Slovak National Uprising in August 1944 and the Prague uprising in May 1945, accelerating the collapse of the Third Reich and demonstrating the courage, patriotism, and freedom-loving spirit of the Czech and Slovak peoples;
 Whereas the Communist Party of Czechoslovakia seized power from the democratically elected Government of Czechoslovakia in February 1948;
 Whereas, on August 20, 1968, twenty Soviet and Warsaw Pact divisions invaded Czechoslovakia in order to crush the Prague Spring, a peaceful popular movement calling for greater political and economic liberty that followed the appointment of Alexander Dubcek as First Secretary of the Czechoslovakian Communist Party;
 Whereas in the nonviolent Velvet Revolution of November 1989, the peoples of Czechoslovakia overthrew 40 years of totalitarian communist rule and have since established vibrant, pluralistic, democratic political systems based upon freedom of speech, a free press, free and fair elections, the rule of law, and individual rights, values embodied by Czechoslovakia’s first post-communist President Václav Havel;
 Whereas, on January 1, 1993, the Czech Republic and the Slovak Republic were formally created as independent nation-states after a peaceful dissolution of Czechoslovakia;
 Whereas the Czech Republic and the Slovak Republic joined the North Atlantic Treaty Organization on March 12, 1999, and March 29, 2004, respectively, and have made significant contributions to NATO operations around the world; and
 Whereas the peoples of the United States, the Czech Republic, and the Slovak Republic have forged a special relationship based on mutual respect, close cooperation, and shared values of democracy, the rule of law, economic liberty, and individual rights and responsibility: Now, therefore, be it
	
 That the House of Representatives— (1)commends the peoples of the Czech Republic and the Slovak Republic for their considerable achievements over the past 30 years since the fall of communist dictatorship in building free, democratic, and prosperous societies;
 (2)congratulates the peoples of the Czech Republic and the Slovak Republic on the 26th anniversary of their independence and on the 101st anniversary of Czechoslovakia’s independence;
 (3)expresses profound gratitude for the sacrifices of the Czech and Slovak peoples in support of NATO operations in Afghanistan and elsewhere; and
 (4)reaffirms the strong historical and cultural ties that bind the Czech, Slovak, and American peoples together, and expresses the United States continued commitment to a free, peaceful, and prosperous Europe.
			